Per Curiam.

*396The defendants, Richard Barber and Albert McDowell, were put to their trial in York County at the September, 1970, term of the Court of General Sessions upon three counts of housebreaking and grand larceny and one count of safecracking. Both were represented by retained counsel. Upon completion of the State’s testimony all charges were dismissed save one count of housebreaking and one of grand larceny, to which the defendants entered pleas of guilty. The pleas were accepted only after careful questioning by the court to ascertain that the defendants fully understood their rights and were freely, voluntarily and intelligently tendering pleas of guilty.
In 1971, after entering upon the service of their five-year sentences, the defendants, as indigents, filed petitions for post — conviction relief. They have appealed from the denial of their petitions and are represented here by appointed counsel, who also represented them in the circuit court.
Counsel has advised the Court that he is convinced the appeals are wholly frivolous and requested leave to withdraw. He has fully complied with the requirements of Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), including the service of his brief upon the defendants. Their responsive briefs raise the identical eight points. Five of these are facially unsound, and the others are without support in the record.
After a careful examination of the entire record, including the briefs, we are convinced that the appeal is manifestly without merit and wholly frivolous. Accordingly, the request of counsel for leave to withdraw is granted and the appeal is dismissed.